Citation Nr: 1415327	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for chronic back pain with scoliosis, hereafter referred to as a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a disability characterized by bilateral leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2010 rating decision of the VA Regional Office in Nashville, Tennessee.

As noted above, the claim of entitlement to service connection for chronic back pain with scoliosis is recharacterized as for a low back disorder, to include degenerative arthritis and degenerative joint disease.  

The issues of entitlement to service connection for a low back disorder and for a disability characterized by bilateral leg pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1979 rating decision, VA denied entitlement to service connection for a low back disorder.  A timely appeal to that decision was not perfected, and the decision became final.  

2.  Evidence received since the April 1979 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection.

CONCLUSIONS OF LAW

1.  The April 1979 rating decision that denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the April 1979 rating decision is new and material, and the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the determination to reopen the claim addressed herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

After reviewing all of the evidence of record available at the time of an April 1979 rating decision in light of the evidence submitted since that decision, to include medical evidence that shows the existence of degenerative arthritis of the lumbosacral spine and degenerative joint disease, and testimony relating the disorder to service, as well as testimony that a fall from the monkey bars in service caused an injury to the spine, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a low back disorder.  Accordingly, the claim is reopened.
 

ORDER

The claim of entitlement to service connection for a low back disorder is reopened.  



REMAND

Low back disorder

The Veteran contends that he is entitled to service connection for a low back disorder.  At his June 2012 hearing, the Veteran explained that he fell from the monkey bars at Fort Bragg, and X-rays showed two vertebrae were displaced, such that he was placed on physical profile for his back in May 1968.  

Service treatment records show that the Veteran reported a history of recurrent back pain.  His February 1968 pre-induction examination revealed minimal scoliosis to the left.  The appellant was assigned a P1 profile, i.e., he was found capable of a high level of physical capacity/stamina.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Hence, the Veteran was found to have a sound spine at enlistment.

In May 1968 the Veteran reported having constant back pain, but without radiation.  Physical examination revealed a suggestion of a S-shape scoliosis.  X-ray showed T8 vertebral collapse, with no known antecedent injury.  X-ray also showed minimal scoliosis to the left, and compression changes at T8.  The Veteran was placed on a permanent physical profile, L3, due to chronic back pain.  He was to perform no jumping or heavy lifting.  A transfer to Special Training Company was recommended.  A June 1968 treatment record reflects back pain, scoliosis of the spine.  

In July 1968 a X-ray indicated Scheuermann's was present, primarily at T8, with no radiation.  No significant lumbar spine abnormality was seen on X-ray.

In June 1969 the Veteran reported right sided low back pain for two years, and a known T8 vertebral body collapse.  The impression was of Scheuermann's disease, T8.  

At the Veteran's February 1970 separation examination the examiner found noted mild scoliosis.  The pertinent diagnosis was chronic back pain, and the appellant was again assigned a L3 profile.  

A March 1979 VA examination for chronic low back pain revealed x-ray evidence of mild to moderate right convex rotary scoliosis of the lower thoracic and upper lumbar spine.  Physical examination yielded a diagnosis of chronic back pain and right convex rotary scoliosis.

VA treatment records from 1995 to 2012 show that the Veteran experienced increasing low back pain over the years.  The diagnoses included degenerative arthritis/joint disease of the lumbosacral spine.  June 2006 X-ray of the lumbosacral spine showed degenerative changes, and mild arthritis.  September 2006 magnetic resonance imaging for lumbar back pain gave an impression of dextroscoliosis, spondylitis and degenerative disc disease at multiple levels, mild spinal canal and foraminal stenosis at L4-5 and mild foraminal stenosis at L5-S1.  March 2008 computed tomography showed rotary scoliosis of the lumbar spine.  April 2008 radiology report was of no acute abnormality and no change since 2006 for the lumbosacral spine.  In July 2008 impression was of stenosis of the L4-L5, L5-S1 due to osteophytes and disc protrusion.  January 2012 radiology imaging impression was of worsening osteoarthritis since 2008.  

A July 2012 VA opinion indicated that following review of previous orthopedic examination of the Veteran's back and the supporting profile for the appellant's back during his time in the Army, it was at least as likely as not that at least a portion of the Veteran's back condition could be attributed to his injury in the Army in 1968.  This equivocal opinion does not rise to the requisite level of certainty necessary to render the examination adequate for adjudication purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.)  The opinion is further flawed by the fact that it is not supported by adequate rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Accordingly, remanding this case for a new examination and opinion is necessary.  The examiner must opine whether it is at least as likely as not that any of the appellant's current low back disabilities are related to service, or any incident therein.  In the event that the examiner determines that there is a congenital or developmental defect responsible for the Veteran's low back disorder, then the examiner must opine whether it is at least as likely as not that during the appellant's active duty service there was additional disability from superimposed disease or injury.  The examiner must provide reasoning that discusses the Veteran's reported in-service injury, described as falling from the monkey bars at Fort Bragg.  
 
The Board observes that at his hearing the Veteran indicated that he began to receive VA treatment for his back from the Mountain Home, Tennessee facility in 1979, and the earliest VA treatment records associated with the claim are from 1995.  As such, VA treatment records from 1979 to 1995 should be requested, and if available, associated with the record.  

Disability characterized by bilateral leg pain

The Veteran claims entitlement to a disability characterized by lower extremity pain, to include secondary to any service-connected low back disability.  VA examination in 1979 showed a nonradiating low back pain.  VA treatment records indicate that the Veteran reported pain radiating from his back to his lower extremities bilaterally in January 2012.  At his hearing the Veteran indicated that his leg pain was the result of his in-service back injury.  

As such, a VA opinion should be obtained to indicate the nature and etiology of the Veteran's lower extremity pain to include consideration of whether it is at least as likely as not caused by or incurred in service.  If the Veteran's low back disorder is related to service or to a superimposed injury or disease incurred in service, then the examiner must indicate whether it is at least as likely as not that the disorder was caused or permanently worsened by any back disorder.  

Finally, VA treatment records since 2012 should be requested and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record all outstanding VA treatment records dating since 2012.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination for his claimed low back disorder and disability characterized by lower extremity pain.  The examination is to be conducted by an orthopedist or a neurologist.  Provide the physician the claims folder, to include access to Virtual VA and VBMS data bases.  The physician examiner must report that the claims folder and all data bases have been reviewed.   

Following any necessary testing, the physician examiner must opine as to whether it is at least as likely as not that any currently diagnosed low back disorder is related to service.  IF any diagnosed low back disorder is considered a congenital or developmental defect, THEN the examiner must opine as to whether it is at least as likely as not that the defect was subjected to a superimposed disease or injury during military service that resulted in chronic disability apart from any diagnosed congenital defect.  The examiner must specifically consider the Veteran's reported in-service injury described as falling from the monkey bars.

The physician examiner must further address the etiology of any diagnosed lower extremity disorder characterized by lower extremity pain.  The examiner must further address whether it is at least as likely as not that any diagnosed lower extremity disorder is due to service, or is due to or is permanently aggravated by a disorder that is due to service.  

A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
3.  The Veteran must be given adequate notice of the date and place of all scheduled examinations.  In the event that the examination is missed, the RO/AMC must associate with the record a copy of all notification letters (and the address where the notice was sent), sent to the Veteran from the VA medical facility scheduling his examination.  The Veteran is hereby advised that any failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

4.  After any requested examination has been completed, review the examination report to ensure complete compliance with the directives of this remand.  The examination report should be returned to the examiner if there is any deficiency.

5.  After completion of the above, readjudicate the claims.  If any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


